Exhibit 10.3

EXECUTION VERSION

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”) dated as of September 29,
2016, is by and between AIR PRODUCTS AND CHEMICALS, INC., a Delaware corporation
(“Air Products”) and VERSUM MATERIALS, INC. a Delaware corporation (“Versum”).
“Party” or “Parties” means Air Products or Versum, individually or collectively,
as the case may be.

RECITALS:

WHEREAS, the Board of Directors of Air Products (the “Air Products Board”) has
determined that it is appropriate, desirable and in the best interests of Air
Products and its stockholders to separate the Versum Business from the other
businesses conducted by Air Products and its Subsidiaries;

WHEREAS, in order to effect such separation, the Air Products Board has
determined that it is appropriate, desirable and in the best interests of Air
Products and its stockholders for Air Products to undertake the Internal
Reorganization and, in connection therewith, effect the Contribution to Versum
and that, in exchange therefor, Versum shall (i) issue to Air Products shares of
Versum common stock and certain Indebtedness issued by Versum in connection with
the Versum Financing Arrangements and (ii) pay Air Products the Versum Financing
Cash Distribution;

WHEREAS, following the Contribution, Air Products will complete the
Debt-for-Debt Exchange, and following completion of the Internal Reorganization,
the Debt-for-Debt Exchange and the Versum Financing Cash Distribution, Air
Products will complete the Distribution;

WHEREAS, the Separation Agreement sets forth the terms and conditions applicable
to the Distribution; and

WHEREAS, in furtherance of the foregoing, the Parties have entered into this
Agreement, which is an Ancillary Agreement to the Separation Agreement, to
govern the rights and obligations of the Parties with respect to employment,
compensation, employee benefits and related matters in connection with the
Transactions, and to ratify actions previously taken in connection with the
Contribution, as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:

ARTICLE I

SCOPE OF AGREEMENT; DEFINITIONS

Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Separation Agreement entered into between the Parties, dated as of
the date hereof (the “Separation Agreement”). For purposes of this Agreement,
the terms set forth below shall have the following meanings:

1.1 Air Products Deferred Compensation Program for Directors means the Air
Products Deferred Compensation Program for Directors, as amended from time to
time, offered as a program under the Air Products Stock Plan.

1.2 Air Products Defined Benefit Retirement Plans means the Air Products Pension
Plan for Salaried Employees, the Pension Plan for Hourly-Rated Employees of Air
Products and each other defined benefit pension plan maintained, sponsored, or
contributed to by the Air Products Group.

1.3 Air Products Employee means an employee other than a Versum Employee who, on
the Employee Transfer Date, is either actively employed by, or on leave of
absence from, any member of the Air Products Group.



--------------------------------------------------------------------------------

1.4 Air Products Flexible Benefits Plans means the Air Products Flexible
Spending Account Plan.

1.5 Air Products Group means Air Products, each other Subsidiary of Air Products
involved in the Transactions and each other Person that either (x) is controlled
directly or indirectly by Air Products immediately after the Distribution or
(y) becomes controlled by Air Products following the Distribution; provided,
however, that neither Versum nor any other member of Versum Group shall be
members of the Air Products Group.

1.6 Air Products Post-Distribution Stock Price shall have the meaning determined
by the Management Development and Compensation Committee of the Air Products
Board prior to the Separation Time for purposes of making the adjustments set
forth in Article 11.

1.7 Air Products Pre-Distribution Stock Price shall have the meaning determined
by the Management Development and Compensation Committee of the Air Products
Board prior to the Separation Time for purposes of making the adjustments set
forth in Article 11.

1.8 Air Products Stock Plan means the Air Products Long-Term Incentive Plan, as
amended from time to time, and any other plan, program or arrangement, pursuant
to which employees and other service providers hold Options, Restricted Stock
Units, Performance Shares, Restricted Shares or other Air Products equity
incentives.

1.9 COBRA means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time, and as codified in Code Section 4980B and ERISA
Sections 601 through 608.

1.10 DOL means the United States Department of Labor.

1.11 Employee Transfer Date means the latest of (i) the Distribution Date,
(ii) the date on which the relevant employee is transferred to or accepts an
offer of employment from a member of the Versum Group and (iii) the date on
which the relevant employee’s employment automatically transfers to a member of
the Versum Group pursuant to TUPE or other automatic transfer regulation.

1.12 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.13 Final Determination means the final resolution of liability for any tax,
which resolution may be for a specific issue or adjustment or for a taxable
period, (i) by IRS Form 870 or 870-AD (or any successor forms thereto), on the
date of acceptance by or on behalf of the taxpayer, or by a comparable form
under the laws of a state, local, or foreign taxing jurisdiction, except that a
Form 870 or 870-AD or comparable form shall not constitute a Final Determination
to the extent that it reserves (whether by its terms or by operation of law) the
right of the taxpayer to file a claim for refund or the right of the tax
authority to assert a further deficiency in respect of such issue or adjustment
or for such taxable period (as the case may be); (ii) by a decision, judgment,
decree, or other order by a court of competent jurisdiction, which has become
final and unappealable; or (iii) by a closing agreement or accepted offer in
compromise under Sections 7121 or 7122 of the Internal Revenue Code, or a
comparable agreement under the laws of a state, local, or foreign taxing
jurisdiction.

1.14 FMLA means the Family and Medical Leave Act of 1993, as amended from time
to time.

1.15 Former Versum Employee means any individual whose employment with Air
Products and its Subsidiaries terminated prior to the Employee Transfer Date and
who was, immediately prior to such termination, primarily devoting his or her
working time to the Versum Business.

1.16 Fringe Benefits means, when immediately preceded by “Air Products,” the Air
Products fringe benefits, plans, programs and arrangements sponsored and
maintained by Air Products and, when immediately preceded by “Versum,” any
fringe benefits, plans, programs and arrangements to be established by Versum.

 

2



--------------------------------------------------------------------------------

1.17 Health and Welfare Plans means, when immediately preceded by “Air
Products,” the Air Products Health Plans, the Air Products Flexible Benefits
Plans, and the other health and welfare plans established and maintained by Air
Products or a Subsidiary and, when immediately preceded by “Versum,” the Versum
Health Plans, the Versum Flexible Benefits Plans, and the other health and
welfare plans to be established by Versum pursuant to Section 3.2.

1.18 Health Plans means, when immediately preceded by “Air Products,” the group
health plans and such other health plans or programs, including medical,
prescription drug, dental and vision plans and programs established and
maintained by Air Products or a Subsidiary and, when immediately preceded by
“Versum,” the group health plans and such other health plans or programs,
including medical, prescription drug, dental and vision plans and programs to be
established by Versum pursuant to Section 3.2.

1.19 Inactive Versum Employee means any Versum Employee who is not actively at
work on the Employee Transfer Date because he or she is on approved short-term
disability or other approved leave (other than vacation, bereavement or sick
leave).

1.20 Leave of Absence Program means, when immediately preceded by “Air
Products,” the personal, medical, military and FMLA leave and other leaves of
absence required by applicable Law or offered from time to time under the
personnel policies and practices of Air Products and when immediately preceded
by “Versum,” the leave of absence programs to be established by Versum pursuant
to Section 3.2 that correspond to the respective Air Products Leave of Absence
Program.

1.21 Life Insurance Plan means, when immediately preceded by “Air Products,” the
life insurance plan of Air Products, and when immediately preceded by “Versum,”
the life insurance plan to be established by Versum pursuant to Section 3.2 that
corresponds to the respective Air Products Life Insurance Plan.

1.22 Long-Term Disability Plan means, when immediately preceded by “Air
Products,” the Air Products Long-Term Disability Plan and when immediately
preceded by “Versum,” the long-term disability plan to be established by Versum
pursuant to Section 3.2.

1.23 Nonqualified Plans means, when immediately preceded by “Air Products,” the
Air Products Deferred Compensation Plan and the Supplementary Pension Plan of
Air Products, each as may be amended from time to time, and, when immediately
preceded by “Versum,” the Versum Deferred Compensation Plan to be established by
Versum pursuant to Sections 3.2 and 7.1.

1.24 Option, when immediately preceded by “Air Products,” means an option to
purchase Air Products common stock pursuant to the Air Products Stock Plan, and
when immediately preceded by “Versum,” means an option to purchase shares of
Versum common stock, which Option is granted pursuant to the Versum Stock Plan
as set forth in Section 11.2.

1.25 Participating Company means, with respect to any Plan: (i) any Person
(other than an individual) that Air Products has approved for participation in,
has accepted participation in, and which is participating in, a Plan sponsored
by Air Products; or (ii) any Person (other than an individual) which, by the
terms of such Plan, participates in such Plan or any employees of which, by the
terms of such Plan, participate in or are covered by such Plan.

1.26 Performance Share means, when immediately preceded by “Air Products,” a
contractual right to receive shares of Air Products common stock or the cash
value thereof, which right is subject to transfer restrictions or to employment
and/or performance vesting conditions, issued pursuant to the Air Products Stock
Plan, and when immediately preceded by “Versum 2014,” “Versum 2015” or “Versum
2016,” means a contractual right to receive shares of Versum common stock or the
cash value thereof, which right is subject to transfer restrictions or to
employment and/or performance vesting conditions and is issued pursuant to the
Versum Stock Plan as set forth in Section 11.4.

 

3



--------------------------------------------------------------------------------

1.27 Plan means any written or unwritten plan, policy, program, payroll
practice, arrangement, contract, trust, insurance policy, or any agreement or
funding vehicle providing compensation or benefits to employees, former
employees or directors of a member of the Air Products Group or Versum Group;
when immediately preceded by “Air Products,” the Air Products Plans and when
immediately preceded by “Versum,” the plans to be established by Versum.

1.28 Plan Transition Date means the latest of (i) the Distribution Date,
(ii) such date as agreed upon by the Parties and (iii) with respect to an
individual Versum Employee, the Employee Transfer Date.

1.29 QDRO means a domestic relations order which qualifies under Section 414(p)
of the Code and ERISA Section 206(d) and which creates or recognizes an
alternate payee’s right to, or assigns to an alternate payee, all or a portion
of the benefits payable to a participant under a plan qualified under
Section 401(a) of the Code.

1.30 QMCSO means a medical child support order which qualifies under ERISA
Section 609(a) and which creates or recognizes the existence of an alternate
recipient’s right to, or assigns to an alternate recipient the right to, receive
benefits for which a participant or beneficiary is eligible under any of the
Health Plans.

1.31 Restricted Share means a share of Air Products common stock that possess
voting and dividend rights but is subject to transfer restrictions or to
employment and/or performance vesting conditions, issued pursuant to the Air
Products Stock Plan.

1.32 Restricted Stock Unit means, when immediately preceded by “Air Products,” a
contractual right to receive shares of Air Products common stock or the cash
value thereof, which right is subject to transfer restrictions or to employment
vesting conditions, issued pursuant to the Air Products Stock Plan, and when
immediately preceded by “Versum,” means a contractual right to receive shares of
Versum common stock or the cash value thereof, which right is subject to
transfer restrictions or to employment vesting conditions and is granted
pursuant to the Versum Stock Plan as set forth in Section 11.3.

1.33 Retiree Programs means the Air Products Medical Plan.

1.34 Retirement Eligible Versum Employee means those Versum Employees who are
treated as separating from service with Air Products on the Distribution Date on
or after reaching (i) the customary retirement age for such employee’s location
(with a fully vested right to begin receiving immediate benefits under an
employer sponsored retirement plan) or (ii) in the absence of an employer
sponsored plan for such employee’s location, the customary retirement age under
the applicable statutory plan. Retirement Eligible Versum Employees are set
forth on Schedule 1.34.

1.35 Savings Plans means, when immediately preceded by “Air Products,” the Air
Products Retirement Savings Plan and the Air Products 401(k) Plan, each a
defined contribution plan, and when immediately preceded by “Versum,” means the
defined contribution plan funded by a trust that is qualified under Code
Section 401(a) and exempt from taxation under Code Section 501(a), to be
established by Versum pursuant to Section 3.2 and Article 6.

1.36 Separation Agreement has the meaning set forth in the recitals.

1.37 Short-Term Disability Plan means, when immediately preceded by “Air
Products,” the Air Products Salary Continuation policy (or, where an employee
works in a state that offers a statutory state short-term disability plan, then
“Short-Term Disability Plan” refers to the alternative voluntary state
disability plan offered under the Short-Term Disability Plan) and when
immediately preceded by “Versum,” means the short-term disability plan to be
established by Versum pursuant to Section 3.2.

1.38 Transitional Employee means those Versum Employees set forth on Schedule
1.38.

1.39 TUPE means in any relevant European jurisdiction the relevant statutory
provision or law which implements the EU Acquired Rights Directive (No. 77/187).

 

4



--------------------------------------------------------------------------------

1.40 Versum Deferred Compensation Plan shall have the meaning set forth in
Subsection 7.1(b)(ii).

1.41 Versum Defined Benefit Retirement Plans shall have the meaning set forth in
Section 5.1(c).

1.42 Versum Employee means (i) any individual who is employed by a member of the
Versum Group immediately prior to the Separation Time (including any individual
who becomes employed by a member of the Versum Group prior to the Separation
Time as a result of such individual’s transfer to or acceptance of an offer of
employment from a member of the Versum Group or the automatic transfer of such
individual’s employment to a member of the Versum Group pursuant to TUPE or
other automatic transfer regulation), (ii) any individual who automatically
becomes employed by a member of the Versum Group as a result of TUPE or other
automatic transfer regulation simultaneously with the Separation Time and
(iii) any individual who accepts an offer of employment from a member of the
Versum Group as of the applicable Employee Transfer Date.

1.43 Versum Flexible Benefits Plans means the Versum Flexible Spending Account
Plan to be established by Versum pursuant to Section 3.2.

1.44 Versum Group means Versum, each other Subsidiary of Versum and each other
Person that either (i) is controlled directly or indirectly by Versum
immediately after the Distribution or (ii) becomes controlled by Versum
following the Distribution.

1.45 Versum Stock Plan means the Versum Materials, Inc. Long-Term Incentive Plan
adopted by Versum prior to the Separation Time.

1.46 Versum Stock Price shall have the meaning determined by the Management
Development and Compensation Committee of the Air Products Board prior to the
Separation Time for purposes of making the adjustments set forth in Article 11.

1.47 Versum WC Claims shall have the meaning set forth in Subsection 8.6(b)(i).

ARTICLE II

GLOBAL PROVISION; GENERAL ALLOCATION OF LIABILITIES

2.1 In General. All provisions herein shall be subject to the requirements of
all applicable Law and any collective bargaining, works council or similar
agreement or arrangement with any labor union. In the event that any provision
herein sets forth the treatment of a plan and no Versum Employees in a
particular jurisdiction participate in such plan, such provision shall not apply
with respect to such jurisdiction.

2.2 Employee Liabilities. On the applicable Employee Transfer Date, Versum or
another member of the Versum Group shall assume and thereafter shall pay,
perform, fulfill, and discharge, except as expressly provided in this Agreement
(including, without limitation, Section 2.3), (i) all employment or
service-related Liabilities with respect to all Versum Employees (and their
dependents and beneficiaries) accrued and arising before, on and after the
applicable Employee Transfer Date, (ii) any Liabilities expressly transferred to
Versum or a Versum Group member under this Agreement or the Transition Services
Agreement and (iii) any Liabilities reflected in the financial statements of the
Versum Group. On the applicable Employee Transfer Date, Air Products or another
member of the Air Products Group shall assume and thereafter shall pay, perform,
fulfill, and discharge, except as expressly provided in this Agreement, (i) all
employment or service-related Liabilities with respect to all Air Products
Employees and Former Versum Employees (and their dependents and beneficiaries)
accrued and arising before, on and after the applicable Employee Transfer Date,
and (ii) any Liabilities expressly retained by Air Products or an Air Products
Group member under this Agreement or the Transition Services Agreement. Air
Products shall indemnify Versum for any Liabilities assumed by Versum or another
member of the Versum Group pursuant to this Section 2.2 with respect to any
Transitional Employees (and their respective dependents and beneficiaries).

 

5



--------------------------------------------------------------------------------

2.3 Plan Liabilities. Air Products and Versum intend that Air Products and/or
the applicable Air Products Plan shall retain and be responsible for any
Liabilities incurred with respect to Versum Employees under all Air Products
Plans prior to the applicable Plan Transition Date, except (i) as set forth in
Article V or VI of this Agreement, (ii) where such Liability is reflected in the
financial statements of the Versum Group and (iii) as set forth on Schedule 2.3.
An allocation of Versum costs incurred prior to the Plan Transition Date
(calculated as set forth in the Transition Services Agreement) shall be charged
back to Versum.

ARTICLE III

GENERAL PLAN MATTERS

3.1 Air Products Plans.

(a) Employee Participation. Effective as of the applicable Plan Transition Date,
all Versum Employees shall cease participating in any Air Products Plans and
shall cease accruing benefits in respect of such plans.

(b) Versum Participation in Air Products Plans. Until the applicable Plan
Transition Date, Versum shall continue to be a Participating Company in the Air
Products Health and Welfare Plans, the Air Products Savings Plans, the Air
Products Fringe Benefits, the Air Products Life Insurance Plan, the Air Products
Long-Term Disability Plan and such other Air Products Plans in which Versum
Employees participate, subject to the terms and conditions provided herein and
in such Plans.

(c) Air Products’ General Obligations as Plan Sponsor. Air Products shall
continue to administer, or cause to be administered, the Air Products Plans, and
shall have the sole and absolute discretion and authority to interpret the Air
Products Plans, as set forth therein, subject to the specific arrangements
provided in this Agreement. Air Products shall administer all claims incurred
under the Air Products Plans. Any determination made or settlements entered into
by Air Products with respect to such claims shall be final and binding.

(d) Versum’s General Obligations as Participating Company. With respect to any
Air Products Plan that provides benefits to a Versum Employee, whether by virtue
of Section 3.1(b) above or by virtue of such Versum Employee having accrued
benefits in any Air Products Plan while an employee of the Air Products Group,
Versum will cooperate, before and after the Plan Transition Date, with Air
Products on a timely basis with respect to such Plans, and Versum shall comply
with the terms as set forth in such Plans or any procedures adopted pursuant
thereto, including (without limitation): (i) assisting in the administration of
claims, to the extent requested by the claims administrator of such Air Products
Plan; (ii) cooperating fully with Air Products Plan auditors; (iii) the
provision of payroll processing support; (iv) the qualification and
administration of QDROs; (v) preserving the confidentiality of all financial
arrangements Air Products has or may have with any entity or individual with
whom Air Products has entered into an agreement relating to such Air Products
Plan; and (vi) preserving the confidentiality of participant information to the
extent not specified otherwise in this Agreement. In addition, Versum shall
provide, or cause to be provided, all participant information that is necessary
or appropriate for the efficient and accurate administration of each Air
Products Plan or program that provides or has provided benefits to a Versum
Employee during the period applicable to such Plan (including, without
limitation, information related to the employment status of Versum Employees
required to administer the Air Products Nonqualified Plans). Air Products and
its respective authorized agents shall, subject to applicable laws of
confidentiality and data protection, be given reasonable and timely access to,
and may make copies of, all information relating to the subjects of this
Agreement in the custody of the other party or its agents, to the extent
necessary or appropriate for the administration of such Plans or programs.

(e) Reporting and Disclosing Communications to Participants. While Versum is a
Participating Company in any of the Air Products Plans (which, for the avoidance
of doubt, shall not include, expressly or by implication, participation in any
of the Air Products Defined Benefit Retirements Plans subject to UK laws), Air
Products shall take, or cause to be taken, all actions necessary or appropriate
to facilitate the distribution of all Air Products Plan-related communications
and materials to participating Versum Employees and their beneficiaries,
including (without limitation) notices and enrollment material for the Air
Products Plans. To the extent that Air Products fails to take such action which
results in the failure of a distribution of required disclosure materials in

 

6



--------------------------------------------------------------------------------

connection with an Air Products Plan which results in any Liability to Versum,
Air Products shall indemnify Versum for such Liability. Versum shall provide all
information needed by Air Products to facilitate such Air Products Plan-related
communications. Versum shall take, or cause to be taken, all actions necessary
or appropriate to facilitate the distribution of all Air Products Plan-related
communications and materials to participating Versum Employees and their
beneficiaries. To the extent that Versum fails to take such action which results
in the failure of a distribution of required disclosure materials in connection
with an Air Products Plan which results in any Liability to Air Products, Versum
shall indemnify Air Products for such Liability.

(f) Air Products Under No Obligation to Maintain Plans. Nothing in this
Agreement shall preclude Air Products, at any time, from amending, merging,
modifying, terminating, eliminating, reducing, or otherwise altering in any
respect any Air Products Plan, any benefit under any Air Products Plan or any
trust, insurance policy or funding vehicle related to any Air Products Plan. To
the extent that any such amendment, modification, termination or elimination of
an Air Products Plan results in any Liability to Versum, Air Products shall
indemnify Versum for such Liability.

3.2 Versum Plans.

(a) Establishment of Versum Plans. Effective as of the applicable Plan
Transition Date, the Parties shall cause Versum to cease being a Participating
Company in the Air Products Plans (which, for the avoidance of doubt, shall not
include, expressly or by implication, participation in any of the Air Products
Defined Benefit Retirement Plans subject to UK laws) and Versum, or another
member of Versum Group, shall adopt the Versum Health and Welfare Plans, the
Versum Savings Plan, the Versum Fringe Benefits, the Versum Life Insurance Plan,
the Versum Long-Term Disability Plan, the Versum Short-Term Disability Plan, the
Versum Nonqualified Plan and such other Versum Plans as may be determined to be
appropriate by the Parties.

(b) Cooperation in Establishment of Versum Plans. Prior to the applicable Plan
Transition Date, Air Products and Versum shall cooperate to establish the Versum
Plans and the related insurance contracts, third party service provider
agreements and other related agreements and arrangements.

(c) Versum Under No Obligation to Maintain Plans. Nothing in this Agreement
shall preclude Versum from amending, merging, modifying, terminating,
eliminating, reducing, or otherwise altering in any respect any Versum Plan, any
benefit under any Versum Plan or any trust, insurance policy or funding vehicle
related to any Versum Plan. To the extent that any such amendment, modification,
termination or elimination of a Versum Plan results in any Liability to any
member of the Air Products Group, Versum shall indemnify such Air Products Group
member for such Liability.

(d) Transfers of Plan Assets. Except as otherwise specified in Articles V and
VI, nothing in this Agreement shall require Air Products to transfer any Assets
of any member of the Air Products Group or any Air Products Plan.

3.3 Terms of Participation by Versum Employees in Versum Plans.

(a) Non-Duplication of Benefits. The Versum Plans shall be, with respect to
Versum Employees, in all respects the successors in interest to, and shall not
provide benefits that duplicate benefits provided by, the corresponding Air
Products Plans. Air Products and Versum shall agree on methods and procedures,
including amending the respective Plan documents, to prevent Versum Employees
from receiving duplicate benefits from the Air Products Plans and Versum Plans.

(b) Service Credit. Versum shall credit service accrued by Versum Employees
with, or otherwise recognized for purposes of benefit plans, programs, policies
or arrangements by, Air Products as of the applicable Plan Transition Date under
Versum Group severance programs, vacation programs, Versum Defined Benefit
Retirement Plans maintained outside of the United States, and as otherwise
required by Law.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

EMPLOYMENT MATTERS FOR TRANSFERRED EMPLOYEES

4.1 Liabilities Related to Transfers of Employment.

(a) No Acceleration of Entitlements; No Severance. Except as otherwise required
by applicable Law in any jurisdiction, no provision of this Agreement, the
Separation Agreement, or any Ancillary Agreement shall be construed to create
any right, or accelerate entitlement, to any compensation or benefit whatsoever
on the part of any Versum Employee or other future, present or former employee
of Air Products or Versum under any Air Products Plan or Versum Plan, applicable
Law or otherwise.

(b) Assumption of Liability. Air Products shall retain and be solely responsible
for the administration of severance, indemnity or other termination pay or other
similar benefits in accordance with the terms and conditions of the applicable
Air Products severance plan or policy in effect as of the date of the applicable
termination of employment (“Severance Liabilities”) (i) relating to or resulting
from Versum Group’s failure to offer employment to any Versum Employee or any
employee set forth on Schedule 4.1(b) (or failure to continue the employment of
any Versum Employee prior to the Plan Transition Date) or failure to offer or
continue employment on terms and conditions which would preclude any claims of
constructive dismissal or similar claims under any applicable Law or other
failure to comply with the terms of this Agreement prior to the Plan Transition
Date or (ii) where such severance, indemnity or termination pay or other
benefits are required to be paid under applicable Law or an Air Products Plan
upon the Employee Transfer Date without regard to such terms and conditions or
such continuation of employment. To the extent that any such Severance
Liabilities are incurred by any member of the Air Products Group, Versum shall
indemnify such Air Products Group member for such Liability.

4.2 Assumption of Employment Agreements; Certain Other Terms of Employment. As
of the applicable Employee Transfer Date, and except as set forth on Schedule
4.2, Versum or another member of Versum Group shall have used reasonable efforts
to assume, whether by agreement or, if applicable, mandatory law, all employment
agreements and other individual agreements entered into between a Versum
Employee and a member of the Air Products Group (except where a Versum Employee
has entered into an agreement with the Versum Group superseding agreements in
effect prior to the Employee Transfer Date), and Versum shall indemnify and hold
harmless Air Products and each member of the Air Products Group against any
Liabilities pursuant to any such agreement. Each Versum Employee shall be
required at the request of Versum to execute a new agreement regarding
confidential information and proprietary developments in a form approved by
Versum. In addition, nothing in the Separation Agreement, this Agreement or any
Ancillary Agreement should be construed to change the at-will status of any of
the employees of the Air Products Group or Versum Group. For the avoidance of
doubt, nothing in this Agreement is intended to create an “at-will” employment
status in respect of any of the employees of the Air Products Group where such
“at-will” status does not already apply during their employment within the Air
Products Group.

4.3 Consultation with Unions; Collective Bargaining Agreements. The Parties
shall cooperate to inform and consult with any union representatives to the
extent required by Law or an applicable collective bargaining, works council or
similar agreement or arrangement with any labor union or works council or which
covers Versum Employees as of the Separation Time. As of the Separation Time,
Versum, or another member of Versum Group, shall have assumed any collective
bargaining agreements, works council or similar agreement or arrangement in
effect as of the Separation Time with respect to any Versum Employee, and Versum
shall indemnify and hold harmless Air Products and each member of the Air
Products Group against any Liabilities pursuant to any such agreement.

4.4 Employees with Work Visas or Permits; License to Do Business.
Notwithstanding anything to the contrary in Section 4.1, Versum Employees who,
at the Separation Time, are employed pursuant to a work or training visa or
permit which authorizes employment only by a member of the Air Products Group
shall, to the extent required by applicable Law, remain employed by such member
of the Air Products Group (providing services to Versum by secondment agreement
to be entered into between the Parties) until the visa or permit is amended or a
new visa or permit is granted to authorize employment by a member of Versum
Group. At the time such amended or new visa is issued, such Versum Employees
shall become Versum Employees.

 

8



--------------------------------------------------------------------------------

4.5 Tax Equalization. Notwithstanding anything to the contrary in Section 4.1,
with respect to any Versum Employee entitled to receive tax equalization
benefits under a tax equalization program in connection with any assignment
outside such employee’s home country, Air Products shall be solely responsible
for or receive the benefits of any taxes payable or amounts refunded prior to
the Separation Time with respect to such employee pursuant to such tax
equalization program, and Versum or another member of Versum Group shall assume
responsibility for or receive the benefits of any taxes payable or amounts
refunded following the Separation Time with respect to such employee pursuant to
such tax equalization program.

4.6 Warn Act and Other Notices. Versum shall provide any required notice under
the Worker Adjustment and Retraining Notification Act (“WARN”) and any similar
foreign, state, local or other applicable Law and otherwise to comply with any
such requirement with respect to any “plant closing” or “mass layoff” (as
defined in WARN) or similar event occurring on or after the Separation Time and
affecting Versum Employees. Versum shall indemnify and hold harmless the members
of the Air Products Group against any such Liabilities relating to WARN and any
similar state or other applicable Law with respect to the Distribution and any
events occurring on or after the Separation Time.

ARTICLE V

DEFINED BENEFIT PLANS

5.1 Defined Benefit Plans Generally.

(a) Participation. From and after the Plan Transition Date, no Versum Employee
shall accrue any additional benefits under the Air Products Defined Benefit
Retirement Plans.

(b) Assumption of Liabilities. Except as set forth on Schedule 5.1(b) or as
required by applicable Law, no member of the Versum Group shall assume any
Liability with respect to the Air Products Defined Benefit Retirement Plans;
provided, however, that, to the extent that (i) any act or omission of Versum
directly results in the inability of Air Products to administer the Air Products
Defined Benefit Retirement Plans in compliance with the respective plan terms
with respect to any Versum Employee who participated under the Air Products
Defined Benefit Retirement Plans and (ii) any related Liability is imposed on
any member of the Air Products Group, Versum shall indemnify such Air Products
Group member for such Liability. To the extent that (i) any act or omission of
Air Products directly results in the inability of Air Products to administer the
Air Products Defined Benefit Retirement Plans in compliance with the respective
plan terms with respect to any Versum Employee who participated under the Air
Products Defined Benefit Retirement Plans and (ii) any related Liability is
imposed on any member of Versum Group, Air Products shall indemnify such Versum
Group member for such Liability.

(c) Versum Defined Benefit Retirement Plans. Versum shall establish a defined
benefit retirement plan in each jurisdiction set forth on Schedule 5.1(c) or as
required by applicable Law (the “Versum Defined Benefit Retirement Plans”),
effective as of the Plan Transition Date. Versum shall be responsible for taking
all necessary, reasonable and appropriate action to establish, maintain and
administer the Versum Defined Benefit Retirement Plans so that they comply with
applicable laws. Upon the Employee Transfer Date, Versum Employees who
participated in the corresponding Air Products Defined Benefit Retirement Plans
as of the Employee Transfer Date in the countries set forth on Schedule 5.1(c)
or as required by applicable Law shall be eligible to commence participation in
the Versum Defined Benefit Retirement Plans. Any minimum age or service
requirements contained in the Versum Defined Benefit Retirement Plans with
respect to eligibility to participate generally or eligibility to share in any
employer contributions under such plan shall be waived or deemed satisfied for
Versum Employees to the extent waived or satisfied under the Air Products
Defined Benefit Retirement Plans immediately prior to the Employee Transfer
Date.

(d) Transfer of Air Products Defined Benefit Retirement Plans Assets. Not later
than thirty (30) days following the Plan Transition Date (or such later time as
mutually agreed by the Parties), Air Products shall cause the accounts in the
Air Products Defined Benefit Retirement Plans set forth on Schedule 5.1(d)
attributable, in each case, to Versum Employees in the countries set forth on
Schedule 5.1(d) as of the Plan Transition Date and all of the Assets in the Air
Products Defined Benefit Retirement Plans related thereto to be transferred
in-kind to the

 

9



--------------------------------------------------------------------------------

Versum Defined Benefit Retirement Plans, and Versum shall cause the Versum
Defined Benefit Retirement Plans to accept such transfer of accounts and
underlying Assets and, effective as of the date of such transfer, to assume and
to fully perform, pay and discharge, all obligations of the Air Products Defined
Benefit Retirement Plans relating to the accounts of Versum Employees (to the
extent the Assets related to those accounts are actually transferred from the
Air Products Defined Benefit Retirement Plans to the Versum Defined Benefit
Retirement Plans).

5.2 Vesting. Air Products or another member of the Air Products Group shall
amend the Air Products Defined Benefit Retirement Plans to provide that Versum
Employees shall be vested in their accrued benefits under the Air Products
Defined Benefit Retirement Plans as of the Employee Transfer Date.

ARTICLE VI

DEFINED CONTRIBUTION PLANS

6.1 United States Defined Contribution Plan.

(a) Air Products Savings Plans. Air Products or another member of the Air
Products Group shall amend (or cause to be amended) the Air Products Savings
Plans to provide that: (i) Versum Employees shall be 100% vested in their
account balances under the Air Products Savings Plans as of the Plan Transition
Date; and (ii) effective as of the Plan Transition Date, Versum Employees shall
cease participation in, and no longer be eligible for employer contributions
under, the Air Products Savings Plans, except that any employer contributions
with respect to benefits earned for services rendered prior to the Plan
Transition Date that have not been deposited and allocated to the Air Product
Savings Plan accounts of Versum Employees as of the Plan Transition Date shall
be deposited and allocated to such accounts as soon as reasonably practicable
following the Plan Transition Date.

(b) Versum Savings Plan. Versum shall establish a qualified defined contribution
plan (the “Versum Savings Plan”), effective as of the Plan Transition Date.
Versum shall be responsible for taking all necessary, reasonable and appropriate
actions to establish, maintain and administer the Versum Savings Plan so that it
is qualified under Section 401(a) of the Code and that the related trust
thereunder is exempt from tax under Section 501(a) of the Code, and as soon as
reasonably practicable following the Plan Transition Date, Versum shall take all
steps reasonably necessary to obtain a favorable determination or opinion from
the IRS as to such qualification. Effective as of the Plan Transition Date,
Versum Employees shall be eligible to commence participation in the Versum
Savings Plan. Except as provided on Schedule 6.1(b), Versum shall cause the
Versum Savings Plan to credit prior service accrued with Air Products or a
member of the Air Products Group prior to the Plan Transition Date for purposes
of satisfying any minimum service requirements contained in the Versum Savings
Plan with respect to eligibility to participate generally, eligibility to share
in any employer contributions and vesting under such plan with respect to Versum
Employees.

(c) Transfer of Air Products Savings Plan Assets. Not later than thirty
(30) days following the Plan Transition Date (or such later time as mutually
agreed by the Parties), Air Products shall cause the accounts (including any
outstanding participant loan balances) in the Air Products Savings Plans
attributable, in each case, to Versum Employees as of the Plan Transition Date
and all of the Assets in the Air Products Savings Plans related thereto
(including any outstanding loans) to be transferred in-kind to the Versum
Savings Plan, and Versum shall cause the Versum Savings Plan to accept such
transfer of accounts and underlying such Assets and, effective as of the date of
such transfer, to assume and to fully perform, pay and discharge, all
obligations of the Air Products Savings Plans relating to the accounts of Versum
Employees (to the extent the Assets related to those accounts are actually
transferred from the Air Products Savings Plans to the Versum Savings Plan). The
transfer of Assets shall be conducted in accordance with Section 414(1) of the
Code, Treasury Regulation Section 1.414(1)-1 and Section 208 of ERISA. During
the period after the Plan Transition Date and before such transfer of Assets has
been completed, with respect to any Versum Employee who has an outstanding
participant loan balance under the Air Products Savings Plans, Versum shall
withhold, or cause to be withheld, from each such Versum Employee’s pay such
amounts as are required to make payments on such outstanding loan in accordance
with its terms and timely remitted such amounts, as directed by the
administrator of the Air Products Savings Plans, for crediting under the Air
Products Savings Plans in respect of such loan, and Air Products shall cause
such administrator to apply such amounts in satisfaction of such loan.

(d) Form 5310-A. No later than thirty (30) days prior to the Plan Transition
Date, Air Products and Versum shall, to the extent necessary, cooperate to file,
or cause to be filed, IRS Form 5310-A regarding the transfer of Assets and
Liabilities from the Air Products Savings Plans to the Versum Savings Plan as
provided in this Article 6.

 

10



--------------------------------------------------------------------------------

(e) Employer Securities. Air Products and Versum each presently intend to
preserve the right, for a period of time, of Versum Employees and Air Products
Employees to receive distributions in kind from, respectively, the Versum
Savings Plan and the Air Products Savings Plans, if, and to the extent,
investments under such plans are comprised of Versum common stock or Air
Products common stock. Each of Versum and Air Products shall determine the
extent to which and when Air Products common stock (in the case of the Versum
Savings Plan) and Versum common stock (in the case of the Air Products Savings
Plans) shall cease to be investment alternatives thereunder.

6.2 Defined Contribution Plans Outside of the United States.

(a) Versum Non-US Savings Plan. Versum shall establish defined contribution
plans for the benefit of Versum Employees primarily providing services outside
of the United States in each of the jurisdictions set forth on Schedule 6.2(a)
(the “Versum Non-US Savings Plans”), effective as of the Plan Transition Date.
Versum shall be responsible for taking all necessary, reasonable and appropriate
action to establish, maintain and administer each Versum Non-US Savings Plan so
that it complies with local laws. Upon the Plan Transition Date, Versum
Employees primarily providing services outside of the United States shall be
eligible to commence participation in the Versum Non-US Savings Plan. Any
minimum age or service requirements contained in the Versum Non-US Savings Plan
with respect to eligibility to participate generally or eligibility to share in
any employer contributions under such plan shall be waived or deemed satisfied
for participating Versum Employees to the extent waived or satisfied under the
applicable Air Products defined contribution plan (the “Air Products Non-US
Savings Plans”) immediately prior to the Plan Transition Date.

(b) Transfer of Air Products Non-US Savings Plan Assets. Not later than thirty
(30) days following the Plan Transition Date (or such later time as mutually
agreed by the Parties), Air Products shall cause the accounts in the Air
Products Non-US Savings Plans set forth on Schedule 6.2(b) attributable, in each
case, to Versum Employees primarily providing services outside of the United
States as of the Plan Transition Date and all of the Assets in the Air Products
Non-US Savings Plans related thereto to be transferred in-kind to the Versum
Non-US Savings Plans, and Versum shall cause the Versum Non-US Savings Plans to
accept such transfer of accounts and underlying Assets and, effective as of the
date of such transfer, to assume and to fully perform, pay and discharge, all
obligations of the Air Products Non-US Savings Plans relating to the accounts of
participating Versum Employees (to the extent the Assets related to those
accounts are actually transferred from the Air Products Non-US Savings Plans to
the Versum Non-US Savings Plans).

ARTICLE VII

NON-QUALIFIED PLANS

7.1 Air Products Nonqualified Plans.

(a) In General. Except as set forth in Section 7.1(b), no member of the Versum
Group shall assume any Liability with respect to any Air Products Nonqualified
Plan. The treatment of benefits under any Nonqualified Plan shall comply with
Section 409A of the Code, to the extent subject thereto, and shall be paid in
accordance with such plan.

(b) Deferred Compensation Plan and Supplementary Pension Plan.

(i) Air Products or another member of the Air Products Group shall amend the Air
Products Deferred Compensation Plan and the Supplementary Pension Plan of Air
Products to provide that Versum Employees shall be 100% vested in their account
balances under the Air Products Deferred Compensation Plan and the Supplementary
Pension Plan of Air Products as of the Plan Transition Date. Effective as of the
Plan Transition Date, Versum Employees shall not be eligible to continue
actively participating in the Supplementary Pension Plan of Air Products.

(ii) Effective as of the Plan Transitions Date, (i) Versum shall adopt a
deferred compensation plan to benefit eligible Versum Employees who were
participants in, or were eligible to accrue benefits under, the Air Products
Deferred Compensation Plan (the “Versum Deferred Compensation Plan”) and
(ii) Versum Employees shall not be eligible to continue actively participating
in the Air Products Deferred

 

11



--------------------------------------------------------------------------------

Compensation Plan. Air Products shall cause the Air Products Deferred
Compensation Plan to recognize and maintain all deferral elections with respect
to Versum Employees who participate in the Air Products Deferred Compensation
Plan prior to the Plan Transition Date.

(iii) No Versum Group member shall assume any Liability allocable to Versum
Employees under the Air Products Deferred Compensation Plan or the Supplementary
Pension Plan; provided, however, that, to the extent that (i) any act or
omission of Versum directly results in the inability of Air Products to
administer the Air Products Deferred Compensation Plan or the Supplementary
Pension Plan in compliance with Section 409A of the Code or any other Law or
regulation and the terms of the respective Plan with respect to any Versum
Employee who participated under the Air Products Deferred Compensation Plan or
the Supplementary Pension Plan and (ii) any related Liability is imposed on any
member of the Air Products Group, Versum shall indemnify such Air Products Group
member for such Liability. To the extent that (i) any act or omission of Air
Products directly results in the inability of Air Products to administer the Air
Products Deferred Compensation Plan or the Supplementary Pension Plan in
compliance with Section 409A of the Code or any other Law or regulation and the
terms of the respective Plan with respect to any Versum Employee who
participated under the Air Products Deferred Compensation Plan or the
Supplementary Pension Plan and (ii) any related Liability is imposed on any
member of Versum Group, Air Products shall indemnify such Versum Group member
for such Liability.

ARTICLE VIII

HEALTH AND WELFARE PLANS

8.1 Allocation of Life Insurance Liabilities. Each Air Products Life Insurance
Plan shall retain all Liabilities with respect to covered life insurance claims
incurred prior to the Plan Transition Date by Versum Employees and their
dependents. The applicable Versum Life Insurance Plan shall be responsible for
all Liabilities with respect to life insurance claims incurred after the Plan
Transition Date by Versum Employees and their dependents, it being understood
that the provisions of this Section 8.1 shall not require any member of Versum
Group to maintain a plan providing life insurance benefits (except to the extent
required by law). For these purposes, a claim shall be deemed to have occurred
on the date of the death of the insured person.

8.2 Health and Welfare Plan Liabilities. The Air Products Health and Welfare
Plans shall retain all Liabilities with respect to covered claims incurred prior
to the Plan Transition Date by Versum Employees and their dependents. The Versum
Health and Welfare Plans shall assume all Liabilities with respect to covered
claims incurred on or after the Plan Transition Date by all Versum Employees and
their dependents. For these purposes, a claim shall be deemed to have occurred
at the time professional services, equipment or prescription drugs covered by
the applicable plan are obtained by the insured person.

8.3 Coverage and Contribution Elections. As of the Plan Transition Date, Versum
shall cause Versum Health and Welfare Plans to recognize and maintain all
coverage and contribution elections made by Versum Employees under the
corresponding Air Products Health and Welfare Plans and apply such elections
under the Versum Health and Welfare Plans for the remainder of the period or
periods for which such elections are by their terms applicable. All waiting
periods and pre-existing condition exclusions and actively-at-work requirements
shall be waived with respect to Versum Employees who were not subject to any
such waiting periods, exclusions or requirements under the corresponding Air
Products Health and Welfare Plan in which such employees participate immediately
prior to the Plan Transition Date. For the avoidance of doubt, nothing herein
shall prevent Versum from conducting open enrollment and accepting elections
under the Versum Health and Welfare Plans during any open enrollment period
occurring after the Plan Transition Date.

8.4 COBRA. The Air Products Group shall be responsible for compliance with the
health care continuation coverage requirements of COBRA and the Air Products
Health and Welfare Plans with respect to Former Versum Employees and qualified
beneficiaries (as such term is defined under COBRA) who become eligible and
elect to receive continuation health care coverage prior to the Plan Transition
Date. Versum or another member of Versum Group shall provide Air Products with
all necessary employee change notices and related information for covered
dependents, spouses, qualified beneficiaries, and alternate recipients pursuant
to any QMCSOs, in accordance with applicable Air Products COBRA policies and
procedures. Effective as of the Plan Transition Date, the Versum Group shall be
solely responsible for compliance with the health care continuation coverage
requirements of COBRA under the Versum Health and Welfare Plans for Versum
Employees and their qualified beneficiaries who become eligible or elect to
receive continuation health care coverage on or following the Plan Transition
Date.

 

12



--------------------------------------------------------------------------------

8.5 Leave of Absence Programs and FMLA. Effective as of the Plan Transition
Date, (i) the Versum Group shall honor all terms and conditions of leaves of
absence that have been granted by Air Products to any Versum Employee under an
Air Products Leave of Absence Program or FMLA or other applicable Law regarding
leave of absence before the Plan Transition Date, including such leaves that are
to commence after the Plan Transition Date; (ii) the Versum Group shall be
solely responsible for administering any such leave of absence and complying
with FMLA and other applicable laws regarding leave of absence with respect to
Versum Employees; and (iii) the Versum Group shall recognize all periods of
service of Versum Employees with the members or the Air Products Group, as
applicable, to the extent such service is recognized by the members of the Air
Products Group for the purpose of eligibility for leave entitlement under the
Air Products Leave of Absence Programs and FMLA and other applicable Laws;
provided, however, that no duplication of benefits shall be required by the
foregoing.

8.6 Air Products Workers’ Compensation Program.

(a) Assumption of Liabilities. Versum shall procure workers’ compensation
insurance policies on behalf of Versum Employees, to be effective as of the Plan
Transition Date. Versum or another member of the Versum Group shall assume all
Liabilities with respect to workers’ compensation claims made before, on or
after the Plan Transition Date by all Versum Employees. For these purposes, a
claim shall be deemed to have been made at the time the covered person applies
for benefits.

(b) Administration of Claims.

(i) Through the Plan Transition Date, the Air Products Group shall continue to
be responsible for the administration of all workers’ compensation claims that
are, or have been, made before the Plan Transition Date by Versum Employees (the
“Versum WC Claims”) and have been historically administered by Air Products or
its third party administrator. The Versum Group shall promptly reimburse the Air
Products Group for any and all direct and indirect costs and expenses related to
any such administration.

(ii) Effective as of the Plan Transition Date, the Versum Group shall, to the
extent legally permissible under the applicable state’s workers’ compensation
Laws, be responsible for the administration of all Versum WC Claims, and if not
legally permissible, the Air Products Group shall be responsible for the
administration of all Versum WC Claims not administered by Versum pursuant to
this Subsection 8.6(b)(ii). Any determination made, or settlement entered into,
by or on behalf of either party or its insurance company with respect to Versum
WC Claims for which it is administratively responsible shall be final and
binding upon the other party. The Versum Group shall promptly reimburse the Air
Products Group for any and all direct and indirect costs and expenses related to
any such settlement.

ARTICLE IX

RETIREE PROGRAMS

9.1 Retiree Programs. No member of the Versum Group shall assume any Liability
with respect to any Retiree Programs. Following the Plan Transition Date, no
Versum Employee shall accrue any additional benefits under the Retiree Programs.
Air Products shall provide or cause to be provided to each Versum Employee (and
his or her eligible dependents) who was eligible to retire on or immediately
prior to the Plan Transition Date and, upon such retirement, would have
satisfied the eligibility requirements for retiree welfare coverage set forth in
the applicable Retiree Program, with retiree welfare benefits and coverage
following such Versum Employee’s retirement from Versum Group, with such
benefits to be provided under the Retiree Program that was applicable to such
Versum Employee immediately prior to the Plan Transition Date, as such
applicable Retiree Program may be amended from time to time following the Plan
Transition Date as if such Versum Employee had remained employed with Air
Products through the applicable retirement date. The provisions of this
Section 9.1 shall not be construed to require any member of the Air Products
Group to maintain a Retiree Program or to prevent the amendment in any manner of
any Retiree Program. The participation by any Versum Employee in a Retiree
Program shall be subject to such right of amendment or termination.

 

13



--------------------------------------------------------------------------------

ARTICLE X

CASH BONUS PLANS

10.1 Cash-Based Incentive Plans. Effective as of the Separation Time, Versum
shall establish an annual bonus or other cash-based incentive compensation plan
for the benefit of eligible Versum Employees. Versum shall be responsible for
the annual bonus and other cash-based incentive compensation payable to Versum
Employees in respect of each performance period for which such incentive
compensation has not been paid, whether completed prior to or following the
Separation Time.

ARTICLE XI

EQUITY COMPENSATION

11.1 General. Except as provided in Schedule 11.1, each award granted under the
Air Products Stock Plan that is outstanding immediately prior to the Separation
Time and that is held by Versum Employee or Inactive Versum Employee shall be
treated in accordance with this Article 11.

11.2 Options.

(a) Adjusted Air Products Options. Each Air Products Option that is outstanding
immediately prior to the Separation Time and that is held by an Inactive Versum
Employee, a Retirement Eligible Versum Employee or a Transitional Employee shall
be adjusted as of the Separation Time (and shall thereafter be referred to as an
“Adjusted Air Products Option”) in a manner that complies with the requirements
of Sections 424 and 409A of the Code as follows:

(i) The number of shares of Air Products common stock subject to each Adjusted
Air Products Option shall be equal to the product (rounded down to the nearest
whole share on an aggregated basis) of (A) the number of shares of Air Products
common stock subject to the corresponding Air Products Option immediately prior
to the Separation Time and (B) a fraction, the numerator of which is the Air
Products Pre-Distribution Stock Price and the denominator of which is the Air
Products Post-Distribution Stock Price (such fraction, the “Air Products
Ratio”).

(ii) The exercise price per share for each Adjusted Air Products Option shall be
equal to (rounded up to the nearest whole cent) (A) the exercise price per share
of the corresponding Air Products Option immediately prior to the Separation
Time divided by (B) the Air Products Ratio.

(iii) Each Adjusted Air Products Option shall otherwise be subject to the same
terms, vesting conditions, exercise procedures, expiration dates and termination
provisions and other terms and conditions as were in effect immediately prior to
the Separation Time for the corresponding Air Products Option, provided that:
(A) for purposes of the vesting conditions of each Adjusted Air Products Option
held by a Retirement Eligible Versum Employee or Transitional Employee that is
unvested as of the Separation Time, continued service with Versum or another
member of the Versum Group, as the case may be, shall be considered continued
service with Air Products and (B) each Adjusted Air Products Option held by a
Retirement Eligible Versum Employee that is vested as of the Separation Time or
that becomes vested after the Separation Time shall remain exercisable through
the expiration of the original term of the corresponding Air Products Option.

(b) Versum Options. Each Air Products Option that is outstanding immediately
prior to the Separation Time and that is held by a Versum Employee (other than a
Retirement Eligible Versum Employee or Transitional Employee) shall, as of the
Separation Time, be cancelled and immediately replaced with a Versum Option in a
manner that complies with the requirements of Sections 424 and 409A of the Code
as follows:

 

 

14



--------------------------------------------------------------------------------

(i) The number of shares of Versum common stock subject to each Versum Option
shall be equal to the product (rounded down to the nearest whole share on an
aggregated basis) of (A) the number of shares of Air Products common stock
subject to the corresponding Air Products Option immediately prior to the
Separation Time and (B) a fraction, the numerator of which is the Air Products
Pre-Distribution Stock Price and the denominator of which is the Versum Stock
Price (such fraction, the “Versum Ratio”).

(ii) The exercise price per share for each Versum Option shall be equal to
(rounded up to the nearest whole cent) (A) the exercise price of the
corresponding Air Products Option immediately prior to the Separation Time
divided by (B) the Versum Ratio.

(iii) Each Versum Option shall otherwise be subject to the same terms, vesting
conditions, exercise procedures, expiration dates and termination provisions and
other terms and conditions as were in effect immediately prior to the Separation
Time for the corresponding Air Products Option, provided that, for purposes of
the vesting conditions of each Versum Option that is unvested as of the
Separation Time, any requirement for continued service by the holder of such
Versum Option shall be satisfied by continued service with Versum or another
member of the Versum Group, as the case may be.

11.3 Restricted Stock Units.

(a) Adjusted Air Products Restricted Stock Units. Each Air Products Restricted
Stock Unit that is outstanding immediately prior to the Separation Time and that
is held by an Inactive Versum Employee or a Transitional Employee shall be
adjusted as of the Separation Time (and shall thereafter be referred to as an
“Adjusted Air Products Restricted Stock Unit”) as follows:

(i) The number of shares of Air Products common stock subject to each Adjusted
Air Products Restricted Stock Unit shall be equal to the product (rounded up to
the nearest whole share on an aggregated basis) of (A) the number of shares of
Air Products common stock subject to the corresponding Air Products Restricted
Stock Unit immediately prior to the Separation Time and (B) the Air Products
Ratio.

(ii) Each Adjusted Air Products Restricted Stock Unit shall be subject to the
same terms, vesting conditions, issuance dates and method of distribution and
other terms and conditions as were in effect immediately prior to the Separation
Time for the corresponding Air Products Restricted Stock Unit, provided that,
for purposes of the vesting conditions of each Adjusted Air Products Restricted
Stock Unit held by a Transitional Employee that is unvested as of the Separation
Time, continued service with Versum or another member of the Versum Group, as
the case may be, shall be considered continued service with Air Products.

(b) Versum Restricted Stock Units. Each Air Products Restricted Stock Unit that
is outstanding immediately prior to the Separation Time and that is held by a
Versum Employee (other than a Transitional Employee) shall, as of the Separation
Time, be cancelled and immediately replaced with a Versum Restricted Stock Unit,
as follows:

(i) The number of shares of Versum common stock subject to each Versum
Restricted Stock Unit shall be equal to the product (rounded up to the nearest
whole share on an aggregated basis) of (A) the number of shares of Air Products
common stock subject to the corresponding Air Products Restricted Stock Unit
immediately prior to the Separation Time and (B) the Versum Ratio.

(ii) Each Versum Restricted Stock Unit shall otherwise be subject to the same
terms, vesting conditions, exercise procedures, expiration dates and termination
provisions and other terms and conditions as were in effect immediately prior to
the Separation Time for the corresponding Air Products Restricted Stock Unit,
provided that, for purposes of the vesting conditions of each Versum Restricted
Stock Unit that is unvested as of the Separation Time, any requirement for
continued service by the holder of such Versum Restricted Stock Unit shall be
satisfied by continued service with Versum or another member of the Versum
Group, as the case may be.

 

15



--------------------------------------------------------------------------------

11.4 Performance Shares.

(a) Adjusted Air Products 2014 Performance Shares. Each Air Products Performance
Share subject to a three fiscal year performance period ending September 30,
2016 that is outstanding immediately prior to the Separation Time and that is
held by an Inactive Versum Employee or a Transitional Employee shall be adjusted
as of the Separation Time (and shall thereafter be referred to as an “Adjusted
Air Products 2014 Performance Share”) as follows:

(i) The target number of shares of Air Products common stock subject to each
Adjusted Air Products 2014 Performance Share shall be equal to the product
(rounded up to the nearest whole share on an aggregated basis) of (A) the target
number of shares of Air Products common stock subject to the corresponding Air
Products 2014 Performance Share immediately prior to the Separation Time and
(B) the Air Products Ratio.

(ii) Each Adjusted Air Products 2014 Performance Share shall be subject to the
same terms, vesting conditions, earn out schedule, issuance dates and method of
distribution and other terms and conditions as were in effect immediately prior
to the Separation Time for the corresponding Air Products 2014 Performance
Share, provided that, for purposes of the vesting conditions of each Adjusted
Air Products 2014 Performance Share held by a Transitional Employee that is
unvested as of the Separation Time, continued service with Versum or another
member of the Versum Group, as the case may be, shall be considered continued
service with Air Products. The total number of Adjusted Air Products 2014
Performance Shares earned shall be based on actual achievement of the applicable
payout factor (based on Air Products performance metrics) with respect to such
shares, as determined by the Management Development and Compensation Committee
of the Air Products Board in accordance with the terms and conditions of such
shares.

(b) Adjusted Air Products 2015 Performance Shares. Each Air Products Performance
Share subject to a three fiscal year performance period ending September 30,
2017 that is outstanding immediately prior to the Separation Time and that is
held by an Inactive Versum Employee or a Transitional Employee shall be adjusted
as of the Separation Time (and shall thereafter be referred to as an “Adjusted
Air Products 2015 Performance Share”) as follows:

(i) The target number of shares of Air Products common stock subject to each
Adjusted Air Products 2015 Performance Share shall be equal to the product
(rounded up to the nearest whole share on an aggregated basis) of (A) the target
number of shares of Air Products common stock subject to the corresponding Air
Products 2015 Performance Share immediately prior to the Separation Time and
(B) the Air Products Ratio.

(ii) Each Adjusted Air Products 2015 Performance Share shall be subject to the
same terms, vesting conditions, earn out schedule, issuance dates and method of
distribution and other terms and conditions as were in effect immediately prior
to the Separation Time for the corresponding Air Products 2015 Performance
Share, provided that, for purposes of the vesting conditions of each Adjusted
Air Products 2015 Performance Share held by a Transitional Employee that is
unvested as of the Separation Time, continued service with Versum or another
member of the Versum Group, as the case may be, shall be considered continued
service with Air Products. The total number of Adjusted Air Products 2015
Performance Shares earned shall be based on actual achievement of the applicable
payout factor with respect to such shares, as determined by the Management
Development and Compensation Committee of the Air Products Board in accordance
with the terms and conditions of such shares, provided that for purposes of
calculating the Air Products relative total shareholder return for the
applicable performance period, the Distribution shall be treated as a dividend
that is reinvested in additional shares of Air Products common stock at the
Versum Stock Price.

(c) Adjusted Air Products 2016 Performance Shares. Each Air Products Performance
Share subject to a three fiscal year performance period ending September 30,
2018 that is outstanding immediately prior to the Separation Time and that is
held by an Inactive Versum Employee or a Transitional Employee shall be adjusted
as of the Separation Time (and shall thereafter be referred to as an “Adjusted
Air Products 2016 Performance Share”) as follows:

 

16



--------------------------------------------------------------------------------

(i) The target number of shares of Air Products common stock subject to each
Adjusted Air Products 2016 Performance Share shall be equal to the product
(rounded up to the nearest whole share on an aggregated basis) of (A) the target
number of shares of Air Products common stock subject to the corresponding Air
Products 2016 Performance Share immediately prior to the Separation Time and
(B) the Air Products Ratio.

(ii) Each Adjusted Air Products 2016 Performance Share shall be subject to the
same terms, vesting conditions, earn out schedule, issuance dates and method of
distribution and other terms and conditions as were in effect immediately prior
to the Separation Time for the corresponding Air Products 2016 Performance
Share, provided that, for purposes of the vesting conditions of each Adjusted
Air Products 2016 Performance Share held by a Transitional Employee that is
unvested as of the Separation Time, continued service with Versum or another
member of the Versum Group, as the case may be, shall be considered continued
service with Air Products. The total number of Adjusted Air Products 2016
Performance Shares earned shall be based on actual achievement of the applicable
payout factor with respect to such shares, as determined by the Management
Development and Compensation Committee of the Air Products Board in accordance
with the terms and conditions of such shares, provided that for purposes of
calculating the Air Products relative total shareholder return for the
applicable performance period, the Distribution shall be treated as a dividend
that is reinvested in additional shares of Air Products common stock at the
Versum Stock Price.

(d) Versum 2014 Performance Shares. Each Air Products Performance Share subject
to a three fiscal year performance period ending September 30, 2016 that is
outstanding immediately prior to the Separation Time and that is held by a
Versum Employee (other than a Transitional Employee) shall, as of the Separation
Time, be cancelled and immediately replaced with a Versum 2014 Performance
Share, as follows:

(i) The target number of shares of Versum common stock subject to each Versum
2014 Performance Share shall be equal to the product (rounded up to the nearest
whole share on an aggregated basis) of (A) the target number of shares of Air
Products common stock subject to the corresponding Air Products 2014 Performance
Share immediately prior to the Separation Time and (B) the Versum Ratio.

(ii) Each Versum 2014 Performance Share shall otherwise be subject to the same
terms, vesting conditions, earn out schedule, issuance dates and method of
distribution and other terms and conditions as were in effect immediately prior
to the Separation Time for the corresponding Air Products 2014 Performance
Share, provided that, for purposes of the vesting conditions of each Versum 2014
Performance Share that is unvested as of the Separation Time, any requirement
for continued service by the holder of such Versum 2014 Performance Share shall
be satisfied by continued service with Versum or another member of the Versum
Group, as the case may be. The total number of Versum 2014 Performance Shares
earned shall be based on actual achievement of the applicable payout factor
(based on Air Products performance metrics) with respect to such shares, as
determined by the Management Development and Compensation Committee of the Air
Products Board in accordance with the terms and conditions of such shares and
communicated to Versum as soon as practicable following such determination.

(e) Versum 2015 Performance Shares. Each Air Products Performance Share subject
to a three fiscal year performance period ending September 30, 2017 that is
outstanding immediately prior to the Separation Time and that is held by a
Versum Employee (other than a Transitional Employee) shall, as of the Separation
Time, be cancelled and immediately replaced with a Versum 2015 Performance
Share, as follows:

(i) The target number of shares of Versum common stock subject to each Versum
2015 Performance Share shall be equal to the product (rounded down to the
nearest whole share on an aggregated basis) of (A) the target number of shares
of Air Products common stock subject to the corresponding Air Products 2015
Performance Share immediately prior to the Separation Time and (B) the Versum
Ratio.

 

17



--------------------------------------------------------------------------------

(ii) Each Versum 2015 Performance Share shall otherwise be subject to the same
terms, vesting conditions, earn out schedule, issuance dates and method of
distribution and other terms and conditions as were in effect immediately prior
to the Separation Time for the corresponding Air Products 2015 Performance
Share, provided that, for purposes of the vesting conditions of each Versum 2015
Performance Share that is unvested as of the Separation Time, any requirement
for continued service by the holder of such Versum 2015 Performance Share shall
be satisfied by continued service with Versum or another member of the Versum
Group, as the case may be, and provided further that achievement of the
applicable payout factor with respect to such shares shall be calculated based
on the achievement of metrics to be determined by the Compensation Committee of
the Versum Board, with due consideration given to Air Products’ relative total
shareholder return performance from the beginning of the applicable performance
period through the date immediately preceding the Distribution Date.

(f) Versum 2016 Performance Shares. Each Air Products Performance Share subject
to a three fiscal year performance period ending September 30, 2018 that is
outstanding immediately prior to the Separation Time and that is held by a
Versum Employee (other than a Transitional Employee) shall, as of the Separation
Time, be cancelled and immediately replaced with a Versum 2016 Performance
Share, as follows:

(i) The number of shares of Versum common stock subject to each Versum 2016
Performance Share shall be equal to the product (rounded up to the nearest whole
share on an aggregated basis) of (A) the target number of shares of Air Products
common stock that could be earned subject to the corresponding Air Products 2016
Performance Shares immediately prior to the Separation Time and (B) the Versum
Ratio.

(ii) Each Versum 2016 Performance Share shall otherwise be subject to the same
terms, vesting conditions, earn out schedule and method of distribution and
other terms and conditions as were in effect immediately prior to the Separation
Time for the corresponding Air Products 2016 Performance Share, provided that,
for purposes of the vesting conditions of each Versum 2016 Performance Share
that is unvested as of the Separation Time, any requirement for continued
service by the holder of such Versum 2016 Performance Share shall be satisfied
by continued service with Versum or another member of the Versum Group, as the
case may be, and provided further that achievement of the applicable payout
factor with respect to such shares shall be calculated based on the achievement
of metrics to be determined by the Compensation Committee of the Versum Board.

11.5 Restricted Shares. Each holder of an Air Products Restricted Share that is
outstanding immediately prior to the Separation Time shall receive the
appropriate number of unrestricted shares of Versum common stock in the
Distribution in accordance with Article 4 of the Separation Agreement as if the
holder of such Air Products Restricted Share was a Record Holder. Following the
Distribution, each Air Products Restricted Share shall remain subject to the
same terms, vesting conditions, termination provisions and other terms and
conditions as were in effect immediately prior to the Separation Time, provided
that for purposes of the vesting conditions of each Air Products Restricted
Share held by a Versum Employee that is unvested as of the Separation Time,
continued service with Versum or another member of the Versum Group, as the case
may be, shall be considered continued service with Air Products.

11.6 Approval of Plans. Prior to the Separation Time, Air Products shall cause
Versum to adopt the Versum Stock Plan.

11.7 Registration. The Parties shall use commercially reasonable efforts to
maintain effective registration statements with respect to the awards described
in this Article 11 to the extent that any such registration statement is
required by applicable Law.

11.8 Equity-Related Tax Matters. Air Products shall be entitled to claim any
compensation deduction associated with the exercise by a holder of an Air
Products Option, the vesting of an Air Products Restricted Share or the
settlement of an Air Products Restricted Stock Unit or Performance Share, as the
case maybe, on any duly

 

18



--------------------------------------------------------------------------------

filed US federal, state or local income tax return for the year of exercise,
vesting or settlement, as the case may be, and neither Versum nor any of its
Affiliates shall take any inconsistent position in connection therewith. If,
notwithstanding the foregoing, a Final Determination shall provide that the
benefit of a tax deduction related to the payment of such compensation shall not
belong to Air Products but to Versum, then with respect to any such compensation
deduction claimed during the taxable year or years covered by such Final
Determination as well as any such compensation deduction claimed during
subsequent taxable years on any previously filed income tax return, Versum
(i) shall be entitled to claim the benefit of the deduction on any applicable
income tax return (including any amended income tax return) and (ii) shall, in
any event, pay to Air Products within 30 days from the date of such Final
Determination an amount equal to the incremental income tax payable by Air
Products as a result of the loss of such deduction, as well as any interest
payable by Air Products with respect to such incremental income tax, each as
determined by Air Products in its reasonable judgment. To the extent that any
Air Products Option that is subject to this Agreement has not yet been
exercised, any Air Products Restricted Share that is subject to this Agreement
has not vested, or any Air Products Restricted Stock Unit or Performance Share
that is subject to this Agreement has not yet been settled, in each case at the
time such Final Determination occurs, then to the extent that such Final
Determination would be inconsistent with Air Products receiving the benefit of
any tax deduction related to the payment of such compensation upon such
exercise, vesting or settlement, (i) Air Products shall not claim the benefit of
any associated deduction on its tax return for the year of exercise, vesting or
settlement, as applicable, (ii) Versum shall be entitled to claim the benefit of
the deduction on any applicable income tax return for the year of exercise,
vesting or settlement and (iii) in any event, Versum shall pay to Air Products
within 30 days of the such exercise, vesting or settlement an amount equal to
the product of (x) the tax deduction resulting from such compensation and
(y) the combined federal, state and local tax rates applicable to Air Products
for the year of such exercise, vesting or settlement, in each case as determined
by Air Products in its reasonable judgment.

ARTICLE XII

SEPARATION PAY; VACATION; UNEMPLOYMENT INSURANCE

12.1 Separation Pay. Versum shall assume and be solely responsible for all
Liabilities with respect to severance benefits attributable to the termination
of employment after the Employee Transfer Date of Versum Employees (other than
Transitional Employees), to the extent such individual is eligible for severance
pursuant to the terms of the Versum severance pay plan or policy as in effect as
of the date of the employee’s termination of employment.

12.2 Vacation Benefits. Versum or another member of Versum Group shall assume
and honor all vacation time accrued but not yet taken by Versum Employees as of
the Employee Transfer Date (including banked vacation).

12.3 Unemployment Insurance Program; Other Arrangements. No later than the Plan
Transition Date, Versum shall use its commercially reasonable best efforts to
procure an agreement with an unemployment insurance vendor to provide
unemployment insurance for Versum Employees where such coverage was maintained
by Air Products for the Versum Employees immediately prior to the Plan
Transition Date. No later than the Plan Transition Date, Versum or another
member of Versum Group shall undertake the negotiations specified in Schedule
12.3.

ARTICLE XIII

OTHER EMPLOYMENT-RELATED MATTERS

13.1 Confidentiality and Proprietary Information. No provision of the Separation
Agreement or any Ancillary Agreement shall be deemed to release any individual,
and the Versum Group shall not have the ability to release any individual, for
any violation of the Air Products non-competition guidelines or any agreement or
policy pertaining to confidential or proprietary information of any member of
the Air Products Group, or otherwise relieve any individual of his or her
obligations under such non-competition guidelines, agreement or policy, provided
that service with the Versum Group shall not constitute a violation of any such
non-competition guidelines.

 

19



--------------------------------------------------------------------------------

ARTICLE XIV

CERTAIN PAYROLL AND TAX MATTERS

14.1 Payroll and Withholding.

(a) Accrued Payroll. Air Products shall retain all Liabilities related to
payroll with respect to Versum Employees, to the extent such Liabilities relate
to service prior to the Employee Transfer Date, and shall pay such amounts on or
after the Employee Transfer Date in accordance with its standard payroll
practices. Effective as of the Separation Time, Versum Group shall establish its
own payroll system for Versum Employees.

(b) Income Reporting, Withholding. Air Products and Versum shall, to the extent
practicable, (i) treat Versum (or a member of Versum Group designated by Versum)
as a “successor employer” and Air Products (or the appropriate Air Products
Group member) as a “predecessor,” within the meaning of Sections 3121(a)(1) and
3306(b)(1) of the Code, with respect to Versum Employees for purposes of taxes
imposed under the United States Federal Unemployment Tax Act or the United
States Federal Insurance Contributions Act, and (ii) cooperate with each other
to avoid, to the extent possible, the filing of the more than one IRS Form W-2
with respect to each Versum Employee for the year in which the Distribution
occurs. Without limiting in any manner the obligations and Liabilities of the
parties under the Tax Matters Agreement, Air Products, each Air Products Group
member, Versum and each Versum Group member shall each bear its responsibility
for payroll tax obligations and for the proper reporting to the appropriate
governmental authorities of compensation earned by their respective employees
after the Employee Transfer Date, including compensation related to the exercise
of options or the vesting, settlement or exercise of other equity awards,
subject to Section 11.8 hereof.

(c) Delivery of, and Access to, Documents and Other Information. Concurrently
with the Employee Transfer Date, Air Products shall cause to be delivered to
Versum the employee information set forth on all withholding certificates
executed by Versum Employees as of the Employee Transfer Date. For such period
as Air Products and Versum may mutually agree in writing, Air Products shall
make reasonably available to Versum all forms, documents or information, no
matter in what format stored, relating to compensation or payments made to any
Versum Employee. Such information may include, but is not limited to,
information concerning employee payroll deductions, payroll adjustments, records
of time worked, tax records (e.g., Forms W-2, 1099, W-4, 940 and 941 and
applicable counterparts in other jurisdictions), and information concerning
garnishment of wages or other payments.

(d) Consistency of Tax Positions; Duplication. Air Products and Versum shall
individually and collectively make commercially reasonable best efforts to avoid
unnecessarily duplicated federal, state or local payroll taxes, insurance or
workers’ compensation contributions, or unemployment contributions arising on or
after the Employee Transfer Date. Air Products and Versum shall cooperate with a
view toward taking consistent reporting and withholding positions with respect
to any such taxes or contributions.

14.2 Personnel and Pay Records. Notwithstanding anything to the contrary in the
Separation Agreement, to the extent permitted by applicable Law, the original of
all records created prior to the Employee Transfer Date set forth in the
personnel files of Versum Employees (including, but not limited to, information
regarding such employee’s ranking or promotions, the existence and nature of
garnishment orders or other judicial or administrative actions or orders
affecting the employee’s compensation, and performance evaluations) shall be
transferred to the applicable member of Versum Group as of the Employee Transfer
Date. The originals of all personnel records of all Former Versum Employees
shall remain with the applicable member of the Air Products Group; provided that
Air Products shall permit Versum or its Affiliates or successors or their
authorized representatives to have full access to all such personnel records to
the extent reasonably necessary in order for the members of Versum Group or its
successors to respond to a subpoena, court order, audit, investigation or
otherwise as required by applicable Law or in connection with any pending or
threatened lawsuits, actions, arbitrations, claims, complaints, investigations
or other proceedings. Versum or its Affiliates (or their respective successors)
shall retain the personnel records for a period of at least ten (10) years
following the Distribution. The members of Versum Group shall permit Air
Products and its authorized representatives to have full access upon reasonable
notice during normal business hours to all the personnel records during the ten
(10) year retention period in order for the members of the Air Products Group to
respond to a subpoena, court order, audit or investigation, to obtain data for
pension or other benefits, or otherwise as required by applicable Law, and the
members of Versum Group shall provide Air Products, upon the reasonable request
of Air Products and at the expense of Air Products, with copies of such
personnel records.

 

20



--------------------------------------------------------------------------------

ARTICLE XV

ADMINISTRATIVE PROVISIONS

15.1 Sharing of Participant Information. In addition to the responsibilities and
obligations of Air Products and Versum specified in the Separation Agreement and
the schedules thereto, Air Products and Versum shall share, or cause to be
shared, all participant information that is necessary or appropriate for the
efficient and accurate administration of each of the Air Products Plans and
Versum Plans during the respective periods applicable to such Plans as Versum
and Air Products may mutually agree, subject to applicable Laws (including those
with respect to privacy, confidentiality and data protection). Subject to such
Laws, Air Products and Versum and their respective authorized agents shall be
given reasonable and timely access to, and may make copies of, all information
relating to the subjects of this Agreement in the custody of the other party or
its agents, to the extent necessary or appropriate for such administration.

15.2 Audits Regarding Vendor Contracts. From the period beginning on the Plan
Transition Date and ending on such date as Air Products and Versum may mutually
agree in writing, Air Products and Versum and their duly authorized
representatives shall have the right to conduct joint audits with respect to any
vendor contracts that relate to both the Air Products Health and Welfare Plans
and the Versum Health and Welfare Plans. The scope of such audits shall
encompass the review of all correspondence, account records, claim forms,
canceled drafts (unless retained by the bank), provider bills, medical records
submitted with claims, billing corrections, vendor’s internal corrections of
previous errors and any other documents or instruments relating to the services
performed by the vendor under the applicable vendor contracts. Air Products and
Versum shall agree on the performance standards, audit methodology, auditing
policy and quality measures, reporting requirements, and the manner in which
costs incurred in connection with such audits will be shared.

15.3 Regulatory Matters. Air Products and Versum shall make such filings and
applications to regulatory agencies, including the IRS and DOL, as may be
necessary or appropriate in connection with the transactions contemplated by
this Agreement. Versum and Air Products shall cooperate fully with one another
on any issue relating to the transactions contemplated by this Agreement for
which Air Products and/or Versum elects to seek a determination letter or
private letter ruling from the IRS, an advisory opinion from the DOL or other
ruling from a local regulatory agency.

15.4 Fiduciary Matters. Air Products and Versum each acknowledge that actions
contemplated to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable Law, and no party
shall be deemed to be in violation of this Agreement if such party fails to
comply with any provisions hereof based upon such party’s good faith
determination that to do so would violate such a fiduciary duty or standard.

15.5 Consent of Third Parties. If any provision of this Agreement is dependent
on the consent of any third party (such as a vendor) and such consent is
withheld, Air Products and Versum shall use their commercially reasonable best
efforts to implement the applicable provision. If any provision of this
Agreement cannot be implemented due to the failure of such third party to
consent, Air Products and Versum shall negotiate in good faith to implement the
provision in a mutually satisfactory manner.

 

21



--------------------------------------------------------------------------------

ARTICLE XVI

GENERAL PROVISIONS

16.1 Cooperation.

(a) Duties of Versum. Following the Distribution, Versum shall cooperate, and
shall cause the members of the Versum Group to cooperate, fully with the members
of the Air Products Group in the prosecution, defense and settlement of any
claims for which any member of the Air Products Group retains Liability under
this Agreement. Such cooperation shall include (i) affording the applicable
member of the Air Products Group, its counsel and its other representatives
reasonable access, upon reasonable written notice during normal business hours,
to all relevant personnel, properties, books, contracts, commitments and
records, (ii) furnishing promptly to the applicable member of the Air Products
Group, its counsel and its other representatives such information as they
reasonably requested, and (iii) providing any other assistance to the applicable
member of the Air Products Group, its counsel and its other representatives as
they reasonably request. Air Products shall reimburse Versum for reasonable
costs and expenses incurred in assisting Air Products pursuant to this
Subsection 16.1(a).

(b) Duties of Air Products. Following the Distribution, Air Products shall
cooperate, and shall cause the members of the Air Products Group to cooperate,
fully with the members of the Versum Group in the prosecution, defense and
settlement of any claims for which any member of the Versum Group assumes
Liability under this Agreement. Such cooperation shall include (i) affording the
applicable member of the Versum Group, its counsel and its other representatives
reasonable access, upon reasonable written notice during normal business hours,
to all relevant personnel, properties, books, contracts, commitments and
records, (ii) furnishing promptly to the applicable member of the Versum Group,
its counsel and its other representatives such information as they reasonably
request, and (iii) providing any other assistance to the applicable member of
the Versum Group, its counsel and its other representatives as they reasonably
request. Versum shall reimburse Air Products for reasonable costs and expenses
incurred in assisting Versum pursuant to this Subsection 16.1(b).

16.2 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, the
understanding and agreement being that no provision contained herein, and no act
of the Parties, shall be deemed to create any relationship between the Parties
other than the relationship set forth herein.

16.3 Affiliates. Each of Air Products and Versum shall cause to be performed,
and hereby guarantee the performance of, any and all actions of the members of
the Air Products Group or Versum Group, respectively.

16.4 No Third Party Remedies. The provisions of this Agreement are solely for
the benefit of the Parties and are not intended to confer upon any Person
(including employees of the Parties hereto) except the Parties any rights or
remedies hereunder, and there are no third party beneficiaries of this Agreement
and this Agreement shall not provide any third person (including employees of
the Parties) with any remedy, claim, liability, reimbursement, claim of action
or other right in excess of those existing without reference to this Agreement.

16.5 Governing Law. This Agreement and any dispute arising out of, in connection
with or relating to this Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to the
conflicts of laws principles thereof that would compel the application of the
laws of another jurisdiction. Each Party hereto agrees that the appropriate,
exclusive and convenient forum for any disputes between any of the parties
hereto arising out of this Agreement or the transactions contemplated hereby
shall be in any state or federal court in the State of Delaware.

16.6 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination, the Parties shall negotiate in good faith in an
effort to agree upon such a suitable and equitable provision to effect the
original intent of the Parties.

16.7 Amendment and Termination. This Agreement may be amended or terminated at
any time prior to the Distribution by and in the sole discretion of Air Products
without the approval of Versum. This Agreement may be amended at any time on
after the Distribution by mutual consent signed in writing by Air Products and
Versum.

16.8 Conflict. In the event of any conflict between the provisions of this
Agreement and the Separation Agreement, any Ancillary Agreement, or Plan, the
provisions of this Agreement shall control.

 

22



--------------------------------------------------------------------------------

16.9 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party. Execution of this Agreement or any other
documents pursuant to this Agreement by facsimile or other electronic copy of a
signature shall be deemed to be, and shall have the same effect as, executed by
an original signature.

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

/s/ M. Scott Crocco

Name:   M. Scott Crocco Title:  

Senior Vice President and Chief Financial Officer

VERSUM MATERIALS, INC. By:  

/s/ Guillermo Novo

Name:   Guillermo Novo Title:   President and Chief Executive Officer

[Signature Page to Employee Matters Agreements]